IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                                December 4, 2020 Session

         STATE OF TENNESSEE v. COLTON DAVON HATCHETT

                Appeal from the Circuit Court for Henderson County
                      No. 18144-1 Roy B. Morgan, Jr., Judge
                     ___________________________________

                No. W2020-00335-CCA-R3-CD – Filed March 24, 2021
                      ___________________________________


A jury convicted the Defendant, Colton Davon Hatchett, of the sale of 0.5 grams or more
of methamphetamine and the delivery of 0.5 grams or more of methamphetamine. The
trial court sentenced the Defendant to fifteen years as a Range II, multiple offender for each
conviction, merged the convictions, and ordered the Defendant to serve his sentence
consecutively to his sentence for a prior conviction. On appeal, the Defendant challenges
the sufficiency of the evidence to support his convictions and the trial court’s imposition
of consecutive sentences. We affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

JOHN EVERETT WILLIAMS, P.J., delivered the opinion of the court, in which CAMILLE R.
MCMULLEN and J. ROSS DYER, JJ., joined.

M. Todd Ridley, Assistant Public Defender – Appellate Division (on appeal); and George
Morton Googe, District Public Defender, and Hayley Johnson, Assistant District Public
Defender (at trial), for the appellant, Colton Davon Hatchett.

Herbert H. Slatery III, Attorney General and Reporter; Ronald L. Coleman, Assistant
Attorney General; Jody Pickens, District Attorney General; and Angela Scott, Assistant
District Attorney General, for the appellee, State of Tennessee.


                                         OPINION

                  FACTUAL AND PROCEDURAL BACKGROUND

      The Defendant was charged with selling and delivering methamphetamine to a
confidential informant with the Lexington Police Department on two different occasions.
For the first transaction, which occurred on August 24, 2017, the Defendant was charged
with one count of the sale of 0.5 grams or more of methamphetamine and one count of the
delivery of 0.5 grams or more of methamphetamine. For the second transaction, which
occurred on September 7, 2017, the Defendant was charged with one count of the sale of
methamphetamine and one count of the delivery of methamphetamine. Following a trial,
the jury acquitted the Defendant of the charges related to the September 2017 transaction
and convicted him of the charges related to the August 2017 transaction. We summarize
the evidence presented at trial related to the August 2017 transaction.

                                            Trial

       At trial, the confidential informant testified that he had two prior convictions for
domestic assault and two prior crack cocaine convictions in Missouri. At the time of trial,
he was incarcerated on a pending domestic assault charge, and he denied that the State had
made any promises related to the pending charge in exchange for his testimony. The
confidential informant explained that he approached narcotics officers about serving as a
confidential informant because he was using drugs, was around others who were using
drugs, and wanted to leave that lifestyle. The confidential informant acknowledged using
crack cocaine. He denied using methamphetamine but said he knew others who did. He
was paid one hundred dollars for each drug transaction made while serving as a confidential
informant.

        The confidential informant testified that prior to the August 2017 transaction, he
had seen the Defendant in the area and had spoken to him briefly, but they did not associate
with each other. On August 24th, the confidential informant arranged the drug transaction
by contacting the Defendant through a neighbor. Officers gave the confidential informant
one hundred dollars in cash to purchase drugs. The officers searched him prior to the
transaction and placed a video recording device on his person. The video recording of the
transaction was entered as an exhibit at trial, and the confidential informant testified about
the transaction as the recording was played to the jury.

       The video began as the confidential informant was inside a car with police officers
and was providing the officers with directions. The car stopped, and the confidential
informant exited and walked down the road to a trailer park. He approached a home,
knocked on the door, and stepped inside where a man and a woman whom the confidential
informant later identified as his neighbor were present. The confidential informant and the
man walked outside and talked. While much of the conversation was not discernable, the
confidential informant told the man to “eyeball” it and “I don’t care if it’s short.” Although
the confidential informant did not specifically identify the Defendant at trial as the man in
the video, the confidential informant acknowledged while watching the video that he

                                            -2-
purchased drugs from the Defendant and testified that he gave the money provided to him
by the officers to the Defendant.

        In the video, the man reentered the home while the confidential informant waited
outside for several minutes. The man came back outside and bent or leaned down at a step.
When the man arose, the confidential informant immediately went to the step, bent or
leaned down, turned around, and walked away from the home. When asked whether the
Defendant gave him the drugs when the Defendant came outside, the confidential
informant replied, “No, it was on the steps.” The confidential informant stated that he did
not get the drugs directly from the Defendant’s hand but picked the drugs up off the steps
after the Defendant came back outside. The confidential informant identified himself in
the video leaning over and picking up the drugs. He affirmed that he purchased drugs from
the Defendant both during this transaction and during a controlled buy a few weeks later.

        After leaving the home and while walking down the road, the confidential informant
called the officers, who drove to the area and retrieved him. The confidential informant
testified that he gave the drugs to Investigator Ricky Montgomery.

       Lexington Police Investigator Ricky Montgomery testified that prior to the
transaction, an officer searched the confidential informant to ensure that he did not possess
any drugs. Investigator Montgomery stated that he did not make any promises to the
confidential informant in exchange for his cooperation and did not provide assistance with
his criminal issues. Although the confidential informant was equipped with a video
recording device, Investigator Montgomery was unable to monitor the equipment as the
transaction occurred. Once the transaction was completed, the confidential informant
called Investigator Montgomery, who drove to the area to retrieve him. Investigator
Montgomery testified that the confidential informant immediately gave him the bag of
drugs once the confidential informant entered the vehicle. Investigator Montgomery sent
the bag of drugs to the Tennessee Bureau of Investigation (“TBI”) for testing.

       TBI Special Agent Rachel Strandquist tested the drugs and determined that the bag
contained 0.69 grams of methamphetamine. Investigator Montgomery testified that he
gave the confidential informant one hundred dollars, expecting him to purchase one gram
of methamphetamine. Investigator Montgomery agreed that drug dealers commonly
provide a user with a smaller quantity of drugs than the amount purchased.

        At the conclusion of the trial, the jury convicted the Defendant of one count of the
sale of 0.5 grams or more of methamphetamine and one count of the delivery of 0.5 grams
or more of methamphetamine.

                                   Sentencing Hearing
                                            -3-
        At the sentencing hearing, the State entered the Defendant’s presentence report as
an exhibit. According to the presentence report, the twenty-nine-year-old Defendant had
prior convictions for misdemeanor theft, stalking, selling marijuana, public intoxication,
resisting arrest, and felony vandalism. He also had two prior aggravated assault
convictions and two prior convictions for driving on a suspended or revoked license. His
first criminal convictions were committed at the age of twenty-one. Prior to committing
the instant offenses, he had a term of community corrections revoked. He acknowledged
frequent use of marijuana and denied committing the instant offenses.

       The State argued during the sentencing hearing that the Defendant was on probation
when he committed the instant offenses. According to the presentence report, in December
2016, the Defendant received an effective six-year sentence for convictions of stalking and
two counts of aggravated assault with 180 days to be served in confinement and the
remainder to be served on community corrections. On October 17, 2018, after the
Defendant was indicted for the instant offenses, his community corrections sentence was
“transferred” to probation. On February 15, 2019, prior to his trial on the instant offenses,
his probation was revoked. During the sentencing hearing, defense counsel stated that the
Defendant’s probation was revoked after he failed a drug screen.

         In sentencing the Defendant, the trial court considered the evidence presented at
trial, the parties’ arguments, the presentence report, the principles of sentencing, and the
nature and characteristics of the criminal conduct. The trial court found, and the parties
agreed, that the Defendant was a Range II, multiple offender. The trial court applied three
enhancement factors: (1) the Defendant had “a previous history of criminal convictions or
criminal behavior, in addition to those necessary to establish the appropriate range”; (8)
the Defendant, “before trial or sentencing, failed to comply with the conditions of a
sentence involving release into the community”; and (13) the Defendant was released on
probation at the time that the felonies were committed.1 T.C.A. § 40-35-114(1), (8), (13).
The trial court noted the Defendant’s continued denial of any wrongdoing and found that
no mitigating factors applied. The trial court sentenced the Defendant to fifteen years in
confinement for each conviction and merged the two convictions. The trial court noted the
Defendant’s age, reviewed his criminal history as reflected in the presentence report, found
that the Defendant “is an offender whose record of criminal activity is extensive.” T.C.A.
§ 40-35-115(b)(2). The trial court found that “it would be appropriate under these


        1
          Although the State argued and the trial court found that the Defendant was on probation when the
instant offenses were committed, the presentence report reflects that the Defendant was actually serving a
sentence of community corrections when the offenses were committed and that he was later “transferred”
to probation. Nevertheless, enhancement factor (13) is applicable even when a defendant is serving a
sentence of community corrections when felony offenses are committed. See T.C.A. § 40-35-114(13)(E).
                                                  -4-
circumstances to order” the Defendant to serve his sentence consecutively to his sentence
for his prior aggravated assault convictions.

      The Defendant filed a motion for a new trial, which the trial court denied. The
Defendant then filed a notice of appeal to this court.

                                        ANALYSIS

                                       I. Sufficiency

       The Defendant challenges the sufficiency of the evidence to support his convictions,
arguing that the evidence failed to establish the “bargained-for offer and acceptance” of a
sale or that he delivered the drugs to the confidential informant. The State responds that
the evidence is sufficient to support the convictions. We agree with the State.

       When a defendant challenges the sufficiency of the evidence, the relevant question
for this court is “whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). On appeal,
“‘the State is entitled to the strongest legitimate view of the evidence and to all reasonable
and legitimate inferences that may be drawn therefrom.’” State v. Elkins, 102 S.W.3d 578,
581 (Tenn. 2003) (quoting State v. Smith, 24 S.W.3d 274, 279 (Tenn. 2000)). Therefore,
this court will not re-weigh or reevaluate the evidence. State v. Matthews, 805 S.W.2d 776,
779 (Tenn. Crim. App. 1990). Instead, it is the trier of fact, not this court, who resolves
any questions concerning “the credibility of witnesses, the weight and value to be given
the evidence, as well as all factual issues raised by the evidence.” State v. Bland, 958
S.W.2d 651, 659 (Tenn. 1997).

       A guilty verdict removes the presumption of innocence and replaces it with a
presumption of guilt. State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992). The burden is
then shifted to the defendant on appeal to demonstrate why the evidence is insufficient to
support the conviction. State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). This court
applies the same standard of review regardless of whether the conviction was predicated
on direct or circumstantial evidence. State v. Dorantes, 331 S.W.3d 370, 381 (Tenn. 2011).
“Circumstantial evidence alone is sufficient to support a conviction, and the circumstantial
evidence need not exclude every reasonable hypothesis except that of guilt.” State v.
Wagner, 382 S.W.3d 289, 297 (Tenn. 2012).

      It is an offense to either knowingly deliver or sell a controlled substance. T.C.A. §
39-17-417(a)(2), (3). A person acts knowingly “with respect to the conduct or to
circumstances surrounding the conduct when the person is aware of the nature of the
                                            -5-
conduct or that the circumstances exist.” T.C.A. § 39-11-302(b); see State v. Cody Darand
Marks, No. M2018-00020-CCA-R3-CD, 2018 WL 6992553, at *4 (Tenn. Crim. App. Nov.
13, 2018). “[A] sale consists of two components: a bargained-for offer and acceptance,
and an actual or constructive transfer or delivery of the subject matter property.” State v.
Holston, 94 S.W.3d 507, 510 (Tenn. Crim. App. 2002) (citing State v. Phil Wilkerson, No.
03C01-9708-CR-00336, 1998 WL 379980, at *3 (Tenn. Crim. App. July 9, 1998)). “One
who accepts payment in exchange for property is involved in a sale.” Id. at 510-11 (citing
Phil Wilkerson, 1998 WL 379980, at *3). The sale or delivery of 0.5 grams or more of
methamphetamine is a Class B felony. T.C.A. § 39-17-417(c)(1).

       When viewed in the light most favorable to the State, the evidence presented at trial
established that the confidential informant contacted his neighbor to arrange a drug
transaction with the Defendant. Prior to the meeting, officers searched the confidential
informant to ensure that he did not possess any drugs. The officers gave the confidential
informant one hundred dollars to purchase one gram of methamphetamine, equipped him
with a video recording device, and drove him to a location near the home where the
transaction occurred. When the confidential informant entered the home, a man and a
woman whom the confidential informant identified as a neighbor were inside. The
confidential informant and the man stepped outside and began talking. While the
Defendant argues on appeal that the confidential informant did not specifically identify the
Defendant at trial as the man in the video, the confidential informant testified at trial as the
video was shown to the jury and specifically described his actions and the actions of the
Defendant, thus, establishing the Defendant as the man shown in the video.

       The confidential informant testified that he gave the money provided to him by
police officers to the Defendant. In the video, the confidential informant told the Defendant
to “eyeball it” and “I don’t care if it’s short.” The Defendant reentered the home while the
confidential informant waited outside. After several minutes, the Defendant came back
outside and leaned over near the steps. Once the Defendant arose, the confidential
informant immediately went to the steps and leaned over the same area. The confidential
informant testified that when he leaned over, he picked up the bag of drugs from the steps.
He then walked away from the home and down the road and called the officers. While the
Defendant did not hand the drugs directly to the confidential informant, a reasonable jury
could infer from this evidence that the Defendant placed the drugs on the steps for the
confidential informant to retrieve.

      The confidential informant gave the bag of drugs to the officers immediately upon
making contact with them. Testing revealed that the bag contained 0.69 grams of
methamphetamine. We conclude that this evidence is sufficient to support the Defendant’s
convictions for the sale and delivery of 0.5 grams or more of methamphetamine.

                                             -6-
                                        II. Sentencing

       The Defendant asserts that the trial court erred in ordering him to serve his sentence
for his drug convictions consecutively to his sentence for a prior conviction. The State
responds that the trial court properly exercised its discretion in imposing consecutive
sentences. We agree with the State.

        This court reviews challenges to the length of a sentence under an abuse of
discretion standard, “granting a presumption of reasonableness to within-range sentencing
decisions that reflect a proper application of the purposes and principles of our Sentencing
Act.” State v. Bise, 380 S.W.3d 682, 707 (Tenn. 2012). A trial court abuses its discretion
when it applies an incorrect legal standard, reaches an illogical conclusion, bases its
decision on a clearly erroneous assessment of the evidence, or employs reasoning that
causes an injustice to the party complaining. State v. Herron, 461 S.W.3d 890, 904 (Tenn.
2015). This court will uphold the sentence “so long as it is within the appropriate range
and the record demonstrates that the sentence is otherwise in compliance with the purposes
and principles listed by statute.” Bise, 380 S.W.3d at 709-10. The standard of review for
consecutive sentencing is abuse of discretion with a presumption of reasonableness. State
v. Pollard, 432 S.W.3d 851, 859 (Tenn. 2013). “So long as a trial court properly articulates
reasons for ordering consecutive sentences, thereby providing a basis for meaningful
appellate review, the sentences will be presumed reasonable and, absent an abuse of
discretion, upheld on appeal.” Id. at 862. The appealing party bears the burden of proving
that the sentence was improper. State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991).

        To impose consecutive sentencing, the trial court must find by a preponderance of
the evidence at least one of seven factors listed in Tennessee Code Annotated section 40-
35-115(b), one of which isthat “[t]he defendant is an offender whose record of criminal
activity is extensive.” T.C.A. § 40-35-115(b)(2). Consecutive sentencing also is “guided
by the general sentencing principles providing that the length of a sentence be ‘justly
deserved in relation to the seriousness of the offense’ and ‘no greater than that deserved
for the offense committed.’” State v. Imfeld, 70 S.W.3d 698, 708 (Tenn. 2002) (quoting
T.C.A. §§ 40-35-102(1), -103(2)).

       The Defendant maintains that the trial court erred in finding that he had an extensive
history of criminal activity, arguing that his “relatively light history is not nearly substantial
enough to justify a finding of extensive criminal behavior.” In determining that the
Defendant had an extensive history of criminal activity, the trial court reviewed the
Defendant’s prior criminal convictions, which included four prior felony convictions and
six prior misdemeanor convictions, and noted that the Defendant was only twenty-nine
years old. His sentences involving release into the community had been revoked on two
occasions, and he was under such a sentence when he committed the instant offenses. We
                                              -7-
conclude that the trial court properly found that the Defendant had an extensive history of
criminal activity. See T.C.A. § 40-35-115(b)(2).

        The Defendant contends that the trial court failed to find that consecutive sentences
were “justly deserved in relation to the seriousness of the offense” and that the effective
sentence was the “least severe measure necessary to achieve the purposes for which the
sentence is imposed.” See T.C.A. §§ 40-35-102(1), -103(4). The Defendant relies upon
this court’s opinion in State v. Biggs, in which the majority of a panel of this court held that
the trial court erred in imposing partial consecutive sentences resulting in an effective
sentence of forty-four years for the Defendant’s convictions on four counts of aggravated
robbery, two counts of theft by shoplifting, and one count of attempted aggravated robbery.
State v. Biggs, 482 S.W.3d 923, 924, 927-28 (Tenn. Crim. App. 2015). This court
determined that the trial court properly found that the defendant had an extensive history
of criminal activity. Id. at 927. However, the majority concluded that the sentence was
effectively a sentence of life imprisonment and was not “‘justly deserved in relation to the
seriousness of the offense’” and that the effective sentence was not the “‘least severe
measure necessary to achieve the purposes for which the sentence is imposed.’” Id. at 927-
28 (quoting T.C.A. §§ 40-35-102(1), -103(4)). The majority noted that the robberies were
committed with a plastic gun, that none of the victims were injured, that two of the victims
knew that the gun was plastic, that the defendant was forty-nine years old, that he had no
prior convictions for violent offenses, and that he was already serving a twelve-year
sentence for a prior conviction. Id. The court also noted that even without consecutive
sentences, the defendant would remain incarcerated until the age of seventy. Id. at 928.

        However, in declining to extend Biggs in subsequent cases, this court has recognized
that “[a] trial court’s sentencing determinations are fashioned to the individual offender.”
State v. Jamie Paul Click, E2015-01769-CCA-R3-CD, 2017 WL 1189750, at *22 (Tenn.
Crim. App. March 30, 2017), abrogated on other grounds by State v. Patterson, 564
S.W.3d 423 (Tenn. 2018); see State v. Austin Dean, No. E2015-01217-CCA-R3-CD, 2016
WL 5864631, at *6 (Tenn. Crim. App. Oct. 7, 2016). In the present case, the trial court
recounted the Defendant’s prior convictions and the young age at which he had amassed
his convictions. The presentence report reflects that between the ages of twenty-one and
twenty-nine, the Defendant committed six misdemeanor offenses and six felony offenses,
including the offenses in the instant case. On multiple occasions, the Defendant had failed
to comply with the conditions of sentences involving his release into the community. The
trial court considered the sentence that the Defendant was already serving and noted that
the Defendant continued to deny committing the offenses in the instant case. Although the
Defendant faced a maximum sentence of twenty years as a Range II, multiple offender
convicted of a Class B felony, the trial court imposed a mid-range sentence of fifteen years.
See T.C.A. §§ 39-17-417(c)(1); 40-35-112(b)(2). In sentencing the Defendant, the trial
court stated that it considered the principles of sentencing and the circumstances of the
                                             -8-
offense, and the trial court found that consecutive sentences “would be appropriate under
these circumstances.” We cannot conclude that the trial court abused its discretion.

                                    CONCLUSION

      Upon reviewing the record, the parties’ briefs and arguments, and the applicable
law, we affirm the judgments of the trial court.




                                   ___________________________________________
                                   JOHN EVERETT WILLIAMS, PRESIDING JUDGE




                                          -9-